
	
		II
		111th CONGRESS
		1st Session
		S. 528
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2009
			Mr. Whitehouse (for
			 himself, Mr. Leahy,
			 Mrs. Feinstein, Mr. Feingold, Mr. Nelson
			 of Florida, Mr. Kerry,
			 Mr. Schumer, Mr. Harkin, Mr.
			 Dodd, Mr. Brown, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To prevent voter caging.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Caging Prohibition Act of
			 2009.
		2.Prohibition on
			 voter caging
			(a)DefinitionsIn
			 this section:
				(1)Voter caging
			 documentThe term voter caging document
			 means—
					(A)any
			 nonforwardable document that is sent to an individual at the address at which
			 such individual is registered or seeking to become registered as a voter in a
			 Federal election and that is returned to the sender or to a third party as
			 undelivered or undeliverable; and
					(B)any document
			 (other than a notice described in section 8(d) of the National Voter
			 Registration Act of 1993) that is sent to an individual at the address at which
			 such individual is registered as a voter in a Federal election and that
			 contains instructions to return the document to the sender or a third party but
			 is not so returned.
					(2)Voter caging
			 listThe term voter caging list means any list of
			 individuals compiled from voter caging documents.
				(3)Unverified list
			 matchThe term unverified list match means a list
			 produced by either of the following:
					(A)Matching—
						(i)the
			 identity of registered voters or applicants for voter registration, with
						(ii)the identity of
			 individuals who are ineligible to vote in the registrar’s jurisdiction, by
			 virtue of death, conviction, change of address, mental impairment, or
			 otherwise,
						unless
			 the process for matching the identities under this subparagraph establishes
			 beyond a reasonable doubt that the identities belong to the same
			 individual.(B)Failing to
			 match—
						(i)the
			 identity of registered voters or applicants for voter registration, with
						(ii)the identity of
			 individuals who are listed in the database of the State motor vehicle authority
			 or in information provided by the Commissioner of Social Security under an
			 agreement under section 205(r)(8) of the Social Security Act (42 U.S.C.
			 405(r)(8)).
						(b)Conduct by
			 election officials prohibitedNo State or local election official
			 shall prevent an individual from registering or voting (including voting by
			 provisional ballot) in any election for Federal office, or permit in connection
			 with any election for Federal office a formal challenge under State law to an
			 individual’s registration status or eligibility to vote (including eligibility
			 to cast a provisional ballot), if the sole basis for such decision or challenge
			 is evidence consisting of—
				(1)a voter caging
			 document or voter caging list;
				(2)an unverified
			 list match;
				(3)the foreclosure
			 status of the individual's residence; or
				(4)information
			 indicating a change of residence, except in the case of change of residence
			 information obtained in conformance with section 8(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6(d)).
				(c)Requirements
			 for challenges by persons other than election officials
				(1)Attestation of
			 first-hand knowledge of ineligibilityNo person, other than a
			 State or local election official, shall submit a formal challenge to an
			 individual’s eligibility to register to vote in an election for Federal office
			 or to vote in an election for Federal office unless the challenge—
					(A)sets forth in
			 writing the specific reason to believe that the individual who is the subject
			 of the challenge is ineligible, including a description of the evidence
			 supporting that belief; and
					(B)is subject to an
			 oath or attestation under penalty of perjury that such individual is ineligible
			 to register to vote or to vote in that election.
					(2)Prohibiting
			 challenges based on certain evidenceNo person shall submit a
			 formal challenge to an individual’s eligibility to register to vote in an
			 election for Federal office or to vote in an election for Federal office if the
			 sole basis for such challenge is evidence consisting of—
					(A)a voter caging
			 document or voter caging list;
					(B)an unverified
			 list match;
					(C)the foreclosure
			 status of the individual's residence; or
					(D)information
			 indicating a change of residence, except in the case of change of residence
			 information obtained in conformance with section 8(d) of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg–6(d)).
					(3)Penalties for
			 knowing misconductWhoever, other than a State or local election
			 official, knowingly challenges the eligibility of any individual to register or
			 vote or knowingly causes the eligibility of such individuals to be challenged
			 in violation of paragraph (1) or (2) with the intent that one or more such
			 individuals be disqualified from voting, shall be fined not more than $50,000
			 for each such violation.
				(d)No effect on
			 national voter registration act of 1993Nothing in this section
			 shall be construed to override the protections of the National Voter
			 Registration Act of 1993 (42 U.S.C. 1973gg et seq.).
			
